         Case 1:15-cr-00379-PKC Document 367 Filed 08/16/21 Page 1 of 2




                       LAW OFFICE OF ROBERT FEITEL, P.L.L.C.
                            1300 Pennsylvania Avenue, N.W.
                              WASHINGTON, D.C. 20008
                                  202-450-6133 (office)
                                   202-255-6637 (cell)
                                 RF@RFeitelLaw.com


                                                     August 16, 2021

The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
Manhattan, New York
                             Re:      United States v. Otto Salguero Morales, S5 15 Cr. 379

Dear Judge Castel,

        I am submitting this letter in response to the Court’s Minute Order of July 19, 2021,
directing the parties to submit “blackout dates” the first quarter of 2022. In that regard, I do not
have any dates during that time frame where I would be unavailable due to other professional
commitments. Notwithstanding, I respectfully request that this Court not schedule the trial of this
case before May of 2022. There are several reasons for this request.

        First, the defense needs the additional time to conduct a thorough investigation of this
case in order to prepare for trial. The task is enormously complicated because the events in this
case allegedly took place in Honduras, Guatemala, Mexico and elsewhere, often in remote
locations. The Moreover, the events allegedly took place many years ago. The world-wide
COVID-19 pandemic has not abated and indeed, the spread of the delta variant has further
limited the ability of the defense investigator to travel abroad.

        Second, there is currently pending before the Court a Motion For A Bill of Particulars
filed on behalf of my client Otto Salguero Morales, as well as one filed by co-defendant Ronald
Salguero. The Government has not yet filed any Opposition and I will almost certainly be filing a
reply memorandum. I anticipate filing additional motions in this case, including a challenge to
the statute of limitations, the substantive weapons’ offenses, and possibly others.

       Third, I continue to experience significant problems arranging for “in person” visits with
my client. The process of scheduling these meetings is complicated and at least on one occasion I
confirmed an in person visit, traveled to New York, but was denied entry to the Metropolitan
Correctional Facility. The jail is currently in a two week lock down and all legal visits have been
cancelled. As a matter of professional responsibility I need to ensure that I have sufficient access
and time to discuss this case with Mr. Salguero.




                                                 1
         Case 1:15-cr-00379-PKC Document 367 Filed 08/16/21 Page 2 of 2




        I want to assure the Court that my request for a trial in the second quarter of 2022 does
not reflect any attempt to unnecessarily delay the proceedings. I make this request in good faith
in order to adequately and vigorously represent my client.


                                                     Respectfully submitted


                                                     Robert Feitel
                                                     ___________________________
                                                     Robert Feitel, Esquire
                                                     1300 Pennsylvania Avenue, N.W.
                                                     Washington, D.C. 20004
                                                     202-2550-6637 (cellular)
                                                     202-450-633 (office)
                                                     RF@RFeitelLaw.com



cc:    Kyle Wirshba
       Jason Richman
       Benjamin Schrier
       Assistant United States Attorneys
       Linda Georg
       Counsel for co-defendant Ronald Salguero

       All via ECF and email




                                                2
